Citation Nr: 0739091	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  06-36 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for service-connected bilateral sensorineural-type 
deafness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from October 1952 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, increased the veteran's disability 
evaluation for service-connected bilateral deafness to 10 
percent, effective August 26, 2005.   


FINDING OF FACT

In September 2007, prior to the promulgation of a decision in 
the appeal, the veteran submitted a written statement on a VA 
Form 21-4138, withdrawing his appeal as to the issue of 
entitlement to an increased evaluation for service-connected 
bilateral sensorineural-type deafness.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran on the issue of entitlement to an increased 
evaluation for service-connected bilateral sensorineural-type 
deafness have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2007).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(c) (2007).

In October 2006, the veteran filed a substantive appeal (VA 
Form 9) with respect to his claim for an increased rating for 
service-connected bilateral sensorineural-type deafness.  The 
veteran's appeal was subsequently certified to the Board and 
his claims file was sent to Washington, DC.  In September 
2007, the veteran submitted a statement on VA Form 21-4138 
indicating that he was satisfied with his current combined 
disability rating and wished to withdraw his appeal as to the 
issue of entitlement to an increased rating for service-
connected bilateral sensorineural-type deafness.  

As the veteran has withdrawn his appeal as to the issue of 
entitlement to an increased evaluation for service-connected 
bilateral sensorineural-type deafness, there remain no 
allegations of error of fact or law for appellate 
consideration on this issue.  Therefore, the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA) are not 
applicable.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to entitlement to an 
increased evaluation for service-connected bilateral 
sensorineural-type deafness, and this issue is dismissed 
without prejudice.


ORDER

The appeal as to the issues of entitlement to a disability 
evaluation in excess of 10 percent for service-connected 
bilateral sensorineural-type deafness is dismissed.  




____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


